Case 1:17-cv-23890-KMM Document 66 Entered on FLSD Docket 03/26/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1 :17-cv-23890-KMM



  MARC SCHAEVITZ,
  Individually and on behalf of
  all others similarly situated,

         Plaintiff,

  V


  BRAMAN HYI.]NDAI, INC.,
  A Florida corporation,

         Defendant.


             DECLARATION OF DAVID T. COULTER IN SUPPORT OF
         DEFENDANT'S MOTION TO STRIKE PLAINTIFF'S SECOND EXPERT




                                                1
Case 1:17-cv-23890-KMM Document 66 Entered on FLSD Docket 03/26/2019 Page 2 of 5



  STATE OF FLORIDA

  COUNTY OF MIAMI-DADE

             David T. Coulter, declares and says, pursuant to 28 U.S.C. S 1746, as follows:

             I am an attorney with the law firm of Steams Weaver Miller Weissler Alhadeff & Sitterson,

  P.A.   I   submit this declaration to transmit certain documents and testimony that are relevant to

 Defendant's Motion to Strike Plaintiff s Second Expert, filed on March 26,2019.

     1.      Annexed as Exhibit 1 is a true and correct copy of Defendant Braman Hyundai's Initial

 Disclosures.

     2.      Annexed as Exhibit 2 is a true and correct copy of an October 24, 2018 email from

 Defendant Braman Hyundai's counsel to Plaintiff s counsel regarding the deposition of Major

 Advertising,LLC.

     3. Annexed as Exhibit         3 is a true and correct copy of Exhibit22to the deposition of Charles

 Jones, which appears to be correspondence from               Plaintiff s counsel.

     4.      Annexed as Exhibit 4 is a true and correct copy of a February 27, 2019 email from

 Plaintiff s counsel to Defendant Braman Hyundai's counsel, regarding discovery.

     5. Annexed       as   Exhibit 5 is a true and correct copy of Defendant Braman Hyundai's February

 26,2019 notice pursuant to Federal Rule of Civil Procedure 45(a)(4) of intent to serve subpoena

 duces tecum on Charles Jones.

    6.       Annexed as Exhibit 6 is a true and correct copy of Plaintifls cross-notice of the deposition

 of Charles Jones, dated March 1,2019.

    7. Annexed        as   Exhibit 7 is   a true and correct copy   of the first nine pages of Exhibit 12 to the

 deposition of Charles Jones, which is referenced in Defendant Braman Hyundai's Motion to Strike

 Plaintiff s Second Expert       as the "Jones   Download."




                                                          2
Case 1:17-cv-23890-KMM Document 66 Entered on FLSD Docket 03/26/2019 Page 3 of 5




      8. Annexed         as   Exhibit 8 is a true and correct copy of an excerpted transcript of the March    11,


  2019 deposition of Charles Jones.

      9. Annexed as Exhibit 9 is a true and comect              copy of the Declaration of Randall A. Snyder,

  dated December 3, 2078, which              Plaintiff served on Defendant Braman Hyundai.

      10. Annexed as          Exhibit 10 is a true and correct copy of an email exchange between counsel

  for Plaintiff and counsel for Defendant Brarnan Hyundai dated February 7 to February 22,2019

  regarding experl discovery.

      1   1.   Annexed as Exhibit      1   1 is a true and correct, redacted copy of the Expert Reporl of Jan

  Kostyun dated March 4,2079.

      12. Annexed as          Exhibit 12 is a true and correct copy of an email exchange between counsel

  for Plaintiff and counsel for Defendant Braman Hyundai on March 13 and March 74,2019,

  regarding Anya Verkovskaya.

      13. Annexed as          Exhibit 13 is a true and correct copy of what is styled   as the   "Expeft Rebuttal

  Report of Anya Verkhovskaya," which Plaintiff served on Braman Hyundai on March 73,2019,

  at 10:07 p.m.

     14. Annexed as           Exhibit 14 is a true and comect copy of an excerpted transcript of the Mar'ch

  14,2019 deposition of Jan Kostyun.

     15. Annexed as           Exhibit l5 is a true and correct copy of an email exchange between counsel

 for Plaintiff and counsel for Defendant Brarnan Hyundai dated March 15 to March25,2019,

 regarding the availability of Anya Verkhovskaya for deposition.

     I cleclare under penalty of perjury that the foregoing is true and couect.



           3       Z6 zolT
                     D                                                         David T. Coulter



                                                            3
Case 1:17-cv-23890-KMM Document 66 Entered on FLSD Docket 03/26/2019 Page 4 of 5




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 26th day of March2019, I filed the foregoing docunent with

  the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record identified on the attached Service List via CM/ECF.



                                                           /s/ David T. Coulter
                                                             DAVID T. COULTER




                                                 4
Case 1:17-cv-23890-KMM Document 66 Entered on FLSD Docket 03/26/2019 Page 5 of 5




                                            SERVICE LIST

                               Marc Schaevitz v. Braman Hyundai, Inc.
                                    Case No. 7 :17 -cv-23890-KMM
                        United States District Court, Southern District of Florida


  Manuel S. Hiraldo
  Hiraldo P.A.
  40I E. Las Olas Boulevard
  Suite 1400
  Ft. Lauderdale, Florida 33301
  mhiraldo@hiraldolaw. com

  Andrew J. Shamis
  Shamis & Gentile, P.A.
  14 NE 1st Avenue, Suite 400
  Miami, Florida, 33132
  asharni s@shamis gentile. com

  Mark J. Dearman
  Jason H. Alperstein
  Robbins Geller Rudman & Dowd LLP
 120 East Palmetto Park Road, Suite 500
 Boca Raton,FL33432
 mdearman@.rsrdl aw. com
                  aw.com

 Attorneys for   Plaintiff




                                                    5
